Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112 rejections are withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-6, 9-11, 23-25, 28,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asma(US 2006/0175178) in view of Coleman(US 2003/0228828) and Moore(US 2009/0155423)

	Regarding claims 1,6,23, Asma teaches a method comprising:
	Coating a head of a lollipop with a liquid coating provided as a bed(paragraph 26)
	Moving the lollipop with a chain and multiple grippers with is identified in the instant spec as a “transportation means” during the coating(paragraph 26)
	Submerging(wetting) the head of the lollipop in the coating material(paragraph 26) 
	Asma teaches that the coating is a liquid coating such as chocolate and not a powdery and/or granular coating. However, Coleman teaches a method of coating a 
	Asma does not specifically teach that the lollipop is submerged only to a boundary between the stick of the lollipop and the head. However, Coleman teaches submerging the lollipop only to a boundary between the head and the stick(figure 15). It would have been obvious to only submerge the head of the lollipop and not the stick in order to prevent stickiness when the consumer holds the stick.
	The instant claims recite “moving the coating material with a means that is a belt, chain, grip, or a shovel during the coating in a same direction as a transport direction of the lollipop”. This language does not limit the movement of the coating within the bed and only requires that the coating material has to be moved by means of a belt, chain, grip or a shovel. The claim also does not require the belt, chain, or grip that moves the coating be different than the transportation of the lollipop. In other words, Asma meets the claim because the chain that moves the lollipop also moves the coating in the same direction as a transport direction of the lollipop once the coating is applied to the lollipop. The phrase “during the coating” is taken to mean the general time period of coating and could include the movement of the coating immediately after application to the lollipop while still in the bed. 

	Regarding claim 4, Coleman teaches applying the granular coating onto the wet lollipop by pressing the coating material into the lollipop (paragraph 27). It would have been obvious to apply force by pressing the coating material into the lollipop in order to ensure that the coating remains on the lollipop. 
	Regarding claim 5, Asma teaches that the stick of the lollipop is partially covered during coating through the use of grippers(paragraph 26). 
	Regarding claim 9, Asma teaches gripping the stick during the wetting step(coating the lollipop with chocolate)(paragraph 26). 
	Regarding claim 10, Asma teaches that the stick of the lollipop is vertical during the wetting step(paragraph 26).
	Regarding claim 11, Asma teaches that the lollipop is wrapped after coating(paragraph 33).
	Regarding claim 24, Asma teaches a wetting step in the form of coating with a liquid chocolate(paragraph 26). Coleman renders obvious applying a powdered candy material after wetting in a coating step(paragraph 27). Asma teaches that the lollipops are transferred from one set of grippers on the first conveyor to a second set of grippers on a second conveyor(paragraph 6) but does not specifically teach that the lollipop is handed over between the wetting step and the coating step. However, it would have been obvious to use two different sets of grippers in the wetting and coating step in order to avoid any possible cross contamination from the liquid and powder wetting/coating materials. 

	Regarding claim 28, Asma does not specifically teach that the lollipop moves along both a downward movement and horizontal circular pass. However, it would have been obvious to adjust the movement during the submerging process in order to ensure that the lollipop product is properly coated with the powder material.
	Regarding claim 32, Coleman renders obvious dipping the lollipop of Asma into a bed of powdery coating. The coating is not airborne during the coating step in Coleman. 

Claims 7,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asma(US 2006/0175178) in view of Coleman(US 2003/0228828) and Moore(US2009/0155423)
	 Regarding claims 7,26,27 Asma does not teach removing excess coating material from the head after the coating  However, Moore teaches a method of coating food cores with a particulate coating such as cheese powder, seasonings, or crushed cookies(paragraph 21). Moore teaches that the food core can be in the form of candy(paragraph 19). Moore teaches that the coating process involves moving the food cores through a fluidized bed apparatus through the use of a conveyor belt. The fluidized bed comprises nozzles(paragraph 31, 43) which fluidize the powdery particulate material and cause it to collide with the food cores. Moore teaches that the fluidized bed coating method causes that particulates to be embedded into the cores 
Moore teaches removing excess coating from the food cores through a vibratory conveyor in order to recycle excess materials(paragraphs 43 and 44). It would have been obvious to remove any excess powdery coating from the lollipop of Asma in view of Coleman through the use of vibration as taught in Moore in order to remove and recycle any excess coating material. 
	Regarding claim 8, Asma does not specifically teach drying after coating. However, Moore teaches that the particulate coated food core can be dried after coating in order to lower the moisture content of the food product(paragraph 62). It would have been obvious to dry the lollipop after coating in order to lower the moisture content of the lollipop product and avoid potential stickiness associated with candies. 

Allowable Subject Matter
Claims 21, 22, 30,31 are allowed. Asma and Coleman do not specifically teach moving the bed of the coating during the coating. Moore, the reference that was previously relied upon to teach this limitation, teaches that the particulate coating material is airborne during the coating. 


Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive. 

Claims 21, 22, 30,31 are allowed. Asma and Coleman do not specifically teach moving the bed of the coating during the coating. Moore, the reference that was previously relied upon to teach this limitation, teaches that the particulate coating material is airborne during the coating. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791